IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

                CALVIN R. CANNON V. STATE OF TENNESSEE

                 Direct Appeal from the Criminal Court for Lincoln County
            Nos. S0800123, S0800124, S0800125, S0800126, Robert Crigler, Judge



                    No. M2008-02769-CCA-R3-PC - Filed October 1, 2009



                                              ORDER

       In this case, Appellant, Calvin R. Cannon, has appealed from the trial court’s denial of his
four petitions for post-conviction relief. It appears that the petitions arose from four separate
judgments of conviction. The record contains four orders denying the petitions and four separate
notices of appeal as required by T.C.A. § 40-30-104 (c). However, the Appellate Court Clerk’s
Office placed the four cases under one docket number for appeal. In the interest of expediting the
appeals of these four cases, this Court is consolidating the cases pursuant to Tenn. R. App. P. 16(b).


      It is therefore ordered that the four petitions for post-conviction relief in Case Nos.
S0800123, S0800124, S0800125, and S0800126 be consolidated for purposes of this appeal.


                                               _________________________________________
                                               THOMAS T. WOODALL, JUDGE